MEMORANDUM DECISION                                                           FILED
                                                                         Jun 13 2018, 10:05 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         CLERK
                                                                          Indiana Supreme Court
regarded as precedent or cited before any                                    Court of Appeals
                                                                               and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana

                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Andrea K. Brown,                                         June 13, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-31
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D04-1709-F6-1082



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-31 | June 13, 2018                       Page 1 of 6
                                             Case Summary
[1]   Andrea K. Brown appeals her two concurrent two-year sentences for possession

      of cocaine or a narcotic drug and possession of a hypodermic syringe or needle,

      as Level 6 felonies. We affirm.


                                                     Issue
[2]   The sole issue before us is whether Brown’s sentence is inappropriate in light of

      the nature of her offenses and her character.


                                                     Facts
[3]   On September 19, 2017, as Fort Wayne police officers executed a search

      warrant for a residence, a vehicle pulled into the driveway. The occupants gave

      conflicting explanations for their presence at the scene. The police asked to

      check the vehicle occupants’ identification, and Brown consented to a search of

      her wallet. An officer opened her purse to remove her wallet and saw four used

      syringes, charred spoons, and a plastic baggie with residue that was later

      determined to be heroin.


[4]   On September 25, 2017, the State charged Brown with possession of cocaine or

      a narcotic drug and possession of a hypodermic syringe or needle, as Level 6

      felonies. Brown pled guilty pursuant to a plea agreement on October 16, 2017.

      She waived her right to sentencing within thirty days, and she was enrolled in

      the drug court program. She was referred to an inpatient program, Park Center,

      where staff learned of her heroin addiction.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-31 | June 13, 2018   Page 2 of 6
[5]   Approximately five days after she was placed in Park Center, Brown committed

      “severe and serious rule violations.” Tr. Vol. II p. 26. On November 6, 2017,

      the State filed a verified petition to revoke Brown’s participation in the drug

      court program because she had failed to comply with Park Center’s rules and

      admitted to using heroin while residing at the facility. The State also alleged

      that Brown possessed urine or a lookalike substance to interfere with urine drug

      screens. At a hearing that same day, Brown admitted to the allegations. The

      trial court revoked her participation in the drug court program.


[6]   At Brown’s sentencing hearing on December 6, 2017, the trial court found, as

      mitigating, Brown’s guilty plea, acceptance of responsibility, and expression of

      remorse. Addressing Brown directly, the trial court also found the following

      aggravating circumstances:


              . . . [Y]our juvenile and adult criminal record, covering a period
              of time from 2011 to 2017, where you’ve had three adjudications
              as a juvenile with probation, drug counseling, community
              service, and residential placement, in addition to additional
              treatment. As an adult, you’ve got one misdemeanor and one
              prior felony conviction. You’ve been given the benefit of adult
              probation and the Drug Court Program and you were on
              probation at the time you committed these offenses.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-31 | June 13, 2018   Page 3 of 6
      Id. at 29-30. The trial court imposed two concurrent two-year sentences for

      possession of cocaine or a narcotic drug and possession of a hypodermic syringe

      or needle, as Level 6 felonies.1 Brown now appeals.


                                                       Analysis
[7]   Brown contends that her sentence is inappropriate and invites us to reduce it

      pursuant to Indiana Appellate Rule 7(B), which provides that we may revise a

      sentence authorized by statute if, after due consideration of the trial court’s

      decision, we find that the sentence “is inappropriate in light of the nature of the

      offense and the character of the offender.” The defendant bears the burden to

      persuade this Court that his or her sentence is inappropriate. Childress v. State,

      848 N.E.2d 1073, 1080 (Ind. 2006). Indiana’s flexible sentencing scheme

      allows trial courts to tailor an appropriate sentence to the circumstances

      presented, and the trial court’s judgment “should receive considerable

      deference.” Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). The principal

      role of appellate review is to attempt to “leaven the outliers.” Id. at 1225.

      Whether we regard a sentence as inappropriate at the end of the day turns on

      “our sense of the culpability of the defendant, the severity of the crime, the

      damage done to others, and myriad other facts that come to light in a given

      case.” Id. at 1224.




      1
          The trial court ordered Brown’s sentences served consecutively to her sentence in another cause.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-31 | June 13, 2018                            Page 4 of 6
[8]    We consider all aspects of the penal consequences imposed by the trial court in

       sentencing the defendant, including whether a portion of the sentence is ordered

       suspended “or otherwise crafted using any of the variety of sentencing tools

       available to the trial judge.” Davidson v. State, 926 N.E.2d 1023, 1025 (Ind.

       2010). In conducting our review, we do not look to see whether the defendant’s

       sentence is appropriate or “if another sentence might be more appropriate;

       rather, the question is whether the sentence imposed is inappropriate.” Fonner

       v. State, 876 N.E.2d 340, 344 (Ind. Ct. App. 2007).


[9]    The sentence for a Level 6 felony ranges from six months to two and one-half

       years, with an advisory sentence of one year. Here, the trial court imposed two

       concurrent two-year sentences for Brown’s convictions for possession of

       cocaine or a narcotic drug and possession of a hypodermic syringe or needle, as

       Level 6 felonies.


[10]   As to the nature of her offenses, Brown—an admitted heroin addict—possessed

       heroin, a syringe, and drug paraphernalia while she was on probation for

       unlawful possession of a syringe. As regards her character, Brown’s refusal to

       address her addiction issues and to conform her conduct reflects very poorly on

       her character. The instant drug court violation resulted from her heroin use,

       while she was enrolled in the drug court program, and while she resided in the

       Park Center facility, thereby violating the terms of her drug court program

       participation. She also possessed urine or a lookalike substance intended to

       interfere with urine drug screening. Her prior criminal history includes



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-31 | June 13, 2018   Page 5 of 6
       possession of a legend drug injection device, possession of paraphernalia, and

       unlawful possession of a syringe.


[11]   We acknowledge the uphill battle inherent in living with addiction, but we must

       also note that Brown has been afforded multiple chances by our criminal justice

       system to reform her behavior and to treat her substance abuse issues. She has

       failed to take advantage of those opportunities, including the failed attempt at

       drug court. Under the circumstances, she has not convinced us that her

       sentence is inappropriate in light of the nature of the offenses or her character.


                                                 Conclusion
[12]   Brown’s sentence is not inappropriate in light of the nature of her offenses and

       her character. We affirm.


[13]   Affirmed.


       Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-31 | June 13, 2018   Page 6 of 6